      Case: 1:21-cv-00112-MPM-DAS Doc #: 1 Filed: 07/09/21 1 of 6 PageID #: 1




                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF MISSISSIPPI



UNITED STATES OF AMERICA                                                          PLAINTIFF

vs.                                                                         1:21-CV-112-MPM-DAS
                                                                  CIVIL NO.______________

$4,000.00 IN U.S. CURRENCY, et al.                                              DEFENDANT



                  VERIFIED COMPLAINT FOR FORFEITURE IN REM

       Comes now the United States of America, Plaintiff in the above-styled cause, by and

through its undersigned United States Attorney for the Northern District of Mississippi, and

brings this Complaint and alleges as follows in accordance with Supplemental Rule G(2) of the

Federal Rules of Civil Procedure:

                                        Nature of the Action

       1. This is an action to forfeit and condemn to the use and benefit of the United States of

America the following property:

       a. $4,000.00 in U.S. currency

       b. Various Communication Devices and Electronic Equipment specifically identified in
          Exhibit A, attached hereto and incorporated herein.

        (collectively “the defendant property”),

as personal property constituting or derived from proceeds traceable to violations of 18 U.S.C.

§§ 1028, 1029 (Identity Theft and Access Device Fraud, respectively), and thereby forfeitable

pursuant to 18 U.S.C. § 981(a)(1)(C).




                                                   1
       Case: 1:21-cv-00112-MPM-DAS Doc #: 1 Filed: 07/09/21 2 of 6 PageID #: 2




                                     Jurisdiction and Venue

        2. Plaintiff brings this action in rem in its own right to forfeit and condemn the

Defendant Property pursuant to 18 U.S.C. § 981(a)(1)(C). This Court has jurisdiction over this

action under 28 U.S.C. §§ 1345 and 1355.

        3. Venue is proper in this district pursuant to 28 U.S.C. '1355 and 1395 because the acts

or omissions giving rise to the forfeiture occurred in this district and because the property was

located in this district.

                                               Facts

        4. Beginning on or about February 9, 2021, and continuing to on or about February 11,

2021, Justin HERNANDEZ, Isaiah Rafael TAVAREZ, Carlos Tomas JAVIER, and Jose

Antonio Salas VALEZA, all engaged in a conspiracy to obtain, and did obtain, cell phones and

other electronic equipment from Walmart stores located in Tupelo, MS, by using stolen

identifying information from AT&T customers.

        5. By using stolen information and fake identification cards, the individuals were able to

add themselves to existing AT&T accounts and upgrade the accounts to a new phone (each

valued at approximately $1,300.00) by only paying approximately $80.00 in sales tax for each

phone. The individuals would pay the sales tax for each phone in cash.

        6. Some of the phones purchased were shipped from a FedEx shipping center in Tupelo,

MS, to an address in Brooklyn, NY, that is associated with Jose Antonio Salas VALEZA. A

portion of the defendant property represents items that law enforcement officials were able to

intercept while in transit. Another portion of the defendant property was discovered during the

execution of a search warrant on a Dodge Caravan that was being operated by Carlos Tomas


                                                 2
      Case: 1:21-cv-00112-MPM-DAS Doc #: 1 Filed: 07/09/21 3 of 6 PageID #: 3




JAVIER and Jose Antonio Salas VALEZA.

                                        Basis for Forfeiture

       7. Based on the above facts, Plaintiff alleges that the defendant property named herein

is personal property constituting or derived from proceeds traceable to violations of 18 U.S.C. §§

1028, 1029 (Identity Theft and Access Device Fraud, respectively), and thereby forfeitable

pursuant to 18 U.S.C. § 981(a)(1)(C).

       WHEREFORE, Premises considered, Plaintiff prays as follows:

       (1) That a Warrant of Arrest in rem issue to allow the United States to seize and/or

retain possession of the Defendant property;

       (2) That notice issue according to the normal procedure of this Court and in accordance

with 18 U.S.C ' 983(a)(4)(A);

       (3) That judgment of forfeiture be decreed against the Defendant property;

       (4) That upon judgment of forfeiture, the United States be permitted to dispose of the

defendant property in accordance with law;

       (5) For costs and for such other further relief to which Plaintiff may be justly entitled

                                               Respectfully submitted,

                                               CLAY JOYNER
                                               Acting United States Attorney

                                     By:       /s/ SAMUEL D. WRIGHT
                                               SAMUEL D. WRIGHT
                                               Assistant United States Attorney
                                               Mississippi Bar No. 101425
                                               900 Jefferson Avenue
                                               Oxford, Mississippi 38655-3608
                                               Telephone: (662) 234-3351
                                               Fax: (662) 234-3318
                                               Samuel.Wright@usdoj.gov

                                                  3
     Case: 1:21-cv-00112-MPM-DAS Doc #: 1 Filed: 07/09/21 4 of 6 PageID #: 4



1. Make: APPLE, Model: IPHONE 12, Serial Number:
DNPDPNJX0DXP
BLACK IPHONE 12 - 64GB

2. Make: APPLE, Model: IPHONE 12, Serial Number:
F17DNCGC0DXP IPHONE 12 - 64GB

3. Make: APPLE, Model: IPHONE 12, Serial Number:
F17DNCXG0DXP IPHONE 12 - 64GB

4. Make: APPLE, Model: IPHONE 12, Serial Number:
DNPDP8VJ0DXP IPHONE 12 - 64GB

5.   Make: APPLE, Model: iPHONE 12 MINI, Serial Number:
     C7CDNLFF0GR9 iPHONE 12 MINI - 64GB


6. Make: APPLE, Model: IPHONE 12 PRO MAX, Serial
Number: F2MF3AHL0D42 IPHONE 12 PRO MAX - 128GB

7. Make: APPLE, Model: IPHONE 12 PRO MAX, Serial
Number: G0PDR6ZP0D46 IPHONE 12 PRO MAX-256GB

8. Make: APPLE, Model: IPHONE 12 PRO MAX, Serial
Number: G0NDW2YW0D43
IPHONE 12 PRO MAX - 256GB

9. Make: APPLE, Model: IPHONE 12 PRO MAX, Seria
Number: F2LDXGH60O42
iPHONE 12 PRO MAX -128GB

10. Make: APPLE, Model: IPHONE 12 PRO MAX, Serial
Number: G0PDR68H0D46 IPHONE 12 PRO MAX- 256GB

11. Make: APPLE, Model: IPHONE 12 PRO MAX, Serial
Number: F2LF3QW90D46 IPHONE 12 PRO MAX - 256GB

12. Make: APPLE, Model: IPHONE 12 PRO MAX, Serial
Number: G0PDR54Z0D46 IPHONE 12 PRO MAX - 256GB

13. Make: APPLE, Model: IPHONE 12 PRO, Serial
Number: DNPDMPN30D80
IPHONE 12 PRO - 128GB

14. Make: APPLE, Model: IPHONE 12 PRO MAX, Serial
Number: G0NDQ8UQ0D46
IPHONE 12 PRO MAX - 256GB

15. Make: APPLE, Model: IPHONE 12 PRO MAX, Serial
Number: G0NDVHHH0D3Y IPHONE 12 PRO MAX - 128GB

16. Make: APPLE, Model: IPHONE 12 PRO MAX, Serial
Number: G0NDV23D0D3Y IPHONE 12 PRO MAX -128GB

17. Make: APPLE, Model: IPHONE 12 PRO MAX, Serial
Number: G0NF4F940D42 IPHONE 12 PRO MAX-128GB




                                         Exhibit A
   Case: 1:21-cv-00112-MPM-DAS Doc #: 1 Filed: 07/09/21 5 of 6 PageID #: 5




18. Make: APPLE, Model: IPHONE 12 PRO MAX, Serial
Number: G0NDVLMP0D41
IPHONE12 PRO MAX - 128GB

19. Make: APPLE, Model: IPHONE 12 PRO MAX, Serial
    Number: G0NDVMRTOD41
    IPHONE12 PRO MAX - 128GB

20. Make: APPLE, Model: IPHONE 12 PRO, Serial
Number: F17F3A4C0D80
IPHONE 12 PR0-128GB

21. Make: APPLE, Model: IPHONE 12 PRO, Serial
Number: F17F39902D80 IPHONE 12 PRO- 128GB

22. Make: APPLE, Model: IPHONE 12 PRO, Serial
Number: F17F39Y10D80 IPHONE 12 PRO- 128GB

23. Make: APPLE, Model: IPHONE 12 PRO, Serial
Number: F17F37WK0D80 IPHONE 12 PRO- 128GB

24. Make: SAMSUNG, Model: GALAXY S21 ULTRA,
Serial Number: G996USQU1ATLF SAMSUNG GALAXY S21 ULTRA-128GB

25. Make: APPLE, Model: AIR PODS PRO, Serial
Number: H1FDG52T0C6L APPLE AIR PODS PRO

26. Make: APPLE, Model: !PHONE 12 PRO, Serial
 Number: DNQDH49E0D80
IPHONE 12 PRO - 128GB

27. Make: APPLE, Model: IPHONE 12 PRO MAX, Serial
Number: G0NDVPHG0D43 IPHONE 12 PRO MAX - 256GB

28. Make: Apple, Model: I-Phone 12 Pro MAx, Serial
Number: F2LDVG6M0D43
Apple I-Phone 12 Pro Max 256 GB Graphite with Sim Card.

29. Make: Apple, Model: I-Phone 12, Serial Number:
GONDV7680D43
Apple I-Phone 12 Pro Max 256 GB Graphite

30. Communication Devices-Portable/Sim Card
Serial Number: 8901280332 AT&T 5G Activation Kit Sim Card.




                             EXHIBIT A
Case: 1:21-cv-00112-MPM-DAS Doc #: 1 Filed: 07/09/21 6 of 6 PageID #: 6
